United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
FINANCE & ACCOUNTING SERVICE,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1804
Issued: June 23, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 7, 2009 appellant filed a timely appeal from a June 18, 2009 nonmerit decision of
the Office of Workers’ Compensation Programs denying his request for reconsideration and a
February 24, 2009 merit decision denying his claim for an increased schedule award. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant has established more than 50 percent permanent
impairment of his right eye, for which he received a schedule award; and (2) whether the Office
properly denied his request to reopen his case for further review of the merits under 5 U.S.C.
§ 8128.
FACTUAL HISTORY
On July 23, 1996 appellant, then a 43-year-old file clerk, filed a claim for a right eye
condition. He indicated that, while using a defective drill press from October 1994 to

April 1995, his right eye was penetrated by a metal object. The Office accepted the claim for
pseudophakia, old retinal detachment, removal of intraocular foreign body and deep vein
thrombosis of the left lower leg. The claim was expanded to include precipitation of primary
open angle glaucoma and precipitation of ocular hypertension. Appellant underwent right eye
surgeries on January 12, 1996 and December 12, 1998. The Office paid compensation benefits.
On September 27, 2004 appellant filed a claim for a schedule award. By decision dated
February 15, 2005 and amended on March 25, 2005, the Office granted appellant a schedule
award for 15 percent permanent impairment of his right eye. Appellant requested a hearing. By
decision dated March 7, 2006, an Office hearing representative found the schedule award
decision premature as the schedule award was based on visual acuity with correction. The case
was remanded for recalculation of the impairment rating of the right eye without regards to
correction.
After receipt of a supplemental report from Dr. Robert L. Peets, an ophthalmologist and
Office referral physician, the Office awarded appellant a schedule award for an additional 19
percent permanent impairment to the right eye, for a total impairment of 34 percent, in a May 16,
2006 decision. Appellant disagreed with the decision and requested a hearing. By decision
dated January 12, 2007, an Office hearing representative set aside the May 16, 2006 decision and
remanded the case to the Office for further medical development. The Office was directed to
give appellant due process in providing the medical evidence necessary to establish impairment
of the right eye based on uncorrected visual acuity. It was also directed to refer appellant for a
second opinion evaluation.
In a January 25, 2007 letter, appellant and his physician were advised of the necessary
evidence needed to establish impairment under the fifth edition of the American Medical
Associations, Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A., Guides).
They were advised that loss of vision was based on uncorrected visual acuity.
In a February 26, 2007 report, Dr. Roger H.S. Langston, a Board-certified
ophthalmologist, advised that appellant reached maximum medical improvement in his right eye
in December 2002 after he had cataract surgery and a “YAG capsulotomy of capsulotomy of
capsule opacity” that occurred after the cataract surgery. He advised the cataract surgery was
necessitated by the injury. Dr. Langston indicated that currently appellant’s injured eye was
stable with glaucoma, adequately controlled by medication and intermittent mild iritis, probably
related to the original injury. He indicated that he examined appellant on February 23, 2007 and
appellant’s uncorrected visual acuity was 20/80+2 in the right eye at distance. At near, reading
distance, it was J5 on the right. Dr. Langston noted that, with corrective spectacle lenses, the
visual acuity in the right eye was 20/20. He opined that appellant had no further disability
although the glaucoma and occasional iritis in the injured right eye may require further treatment
in the future.
In a March 22, 2007 report, Dr. James G. Ravin, a Board-certified ophthalmologist and
Office medical adviser, indicated the history of the injury and his review of Dr. Langston’s
February 26, 2007 report. He indicated that the information provided did not include visual
fields which are a part of the A.M.A., Guides. Under Tables 12-2 and 12-3, Dr. Ravin opined

2

that appellant had zero percent impairment. However, he noted recalculation may be necessary
if he was provided with visual fields that indicate a defect.
On April 17, 2007 the Office wrote Dr. Langston and requested information pertaining to
visual fields. On May 3, 2007 it received copies of appellant’s single field analysis done
September 22, 2006. On May 4, 2007 the Office denied appellant’s claim for an increased award
on the basis that the requested information pertaining to appellant’s visual fields were not
provided. On May 7, 2007 it requested that appellant disregard its May 4, 2007 decision as it
had received the requested information and was sending it to its Office medical adviser for
finalization of his impairment rating.
In a May 14, 2007 letter, Dr. Ravin, the Office medical adviser, indicated that the visual
field analysis failed to provide any evidence that appellant had glaucoma and no defect was
noted. He stated that his opinion remained that appellant had no impairment. In a June 20, 2007
report, Dr. Ravin advised that appellant’s uncorrected visual acuity was 20/200 in the right eye
and 20/80 in the left eye. He indicated that this gave appellant a visual acuity score of 50 for the
right eye and 70 for the left eye, which corresponded to an overall functional acuity score of 66
and an impairment rating of 34 percent based on uncorrected visual acuity.
On July 9, 2007 the Office denied an additional schedule award for permanent
impairment of the right eye based on the Office medical adviser’s opinion. In a March 14, 2008
decision, an Office hearing representative vacated the July 9, 2007 decision. She requested that
the Office medical adviser provide a fully-reasoned supplemental report, based on appellant’s
uncorrected vision measurements, for the visual acuity impairment rating for appellant’s right
eye only, that cited the page, table and figure numbers of the A.M.A., Guides which supported
his calculations.1
The Office requested its medical adviser provide a supplemental report. In an April 22,
2008 supplemental report, Dr. Ravin indicated that his calculations were made based on Chapter
12, visual system, page 284 of the fifth edition of the A.M.A., Guides. He advised that
appellant’s visual acuity has been affected in his right eye by a retinal detachment. Dr. Ravin
stated that previous calculations using the A.M.A., Guides relied on Tables 12-2 and 12-3. He
stated that the computation was based on uncorrected visual acuities and when recalculated they
came out the same. Dr. Ravin stated that appellant’s right eye had an uncorrected visual acuity
of 20/200 which was a visual acuity score of 50 and a visual acuity impairment rating of 50
percent for that eye alone.
In an August 12, 2008 decision, the Office awarded appellant 16 percent additional
permanent impairment of the right eye, for a total impairment of 50 percent. Appellant requested
a telephonic hearing that was held on December 10, 2008. He testified that he was blind in his
right eye and that he regained sight in the eye through an artificial means. Appellant’s attorney
argued that appellant should be entitled to a schedule award for 100 percent impairment to the
right eye. Dr. Ravin stated that appellant has no vision in his right eye without correction. In a
January 15, 2009 letter, appellant’s attorney reiterated that appellant should be entitled to a
schedule award for 100 percent impairment to the right eye.
1

A hearing was held on December 20, 2007.

3

By decision dated February 24, 2009, an Office hearing representative affirmed the
Office’s August 12, 2008 decision.
In an April 6, 2009 letter, appellant’s attorney requested reconsideration of the
February 24, 2009 decision. He quoted another case where a claimant was awarded 100 percent
loss of vision of the right eye when the right eye was removed. Counsel argued that appellant’s
total loss of vision in the right eye was the same as the total removal of the eye.
By decision dated June 18, 2009, the Office denied appellant’s request for
reconsideration finding that as he did not raise any substantive legal questions or include any
new and relevant evidence his request was insufficient to warrant a merit review.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulations3 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. The Act, however, does not specify the manner in which the percentage of loss shall
be determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.4
In determining the amount of a schedule award, preexisting permanent impairment of that
scheduled member or function should also be included.5 Section 8107(c)(19) of the Act provides
that the degree of loss of vision or hearing under this schedule is determined without regard to
correction.6 A permanent visual impairment is defined by the A.M.A., Guides as a permanent
loss of vision that remains after maximal medical improvement of the underlying medical
condition has been reached.7 The A.M.A., Guides indicate that the evaluation of visual
impairment is based on the functional vision score (FVS), which is the combination of an

2

5 U.S.C. §§ 8101-8193.

3

20 C.F.R. § 10.404.

4

Ronald R. Kraynak, 53 ECAB 130 (2001).

5

See, e.g., Dale B. Larson, 41 ECAB 481, 490 (1990); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Schedule Awards, Chapter 3.700.3.b (June 1993).
6

5 U.S.C. § 8107(c)(19).

7

A.M.A., Guides 278 (5th ed. 2001).

4

assessment of visual acuity; the ability of the eye to perceive details necessary for activities such
as reading and an assessment of visual field; and the ability of the eye to detect objects in the
periphery of the visual environment, which relates to orientation and mobility.8 The A.M.A.,
Guides also allow for individual adjustments for other functional deficits, such as contrast and
glare sensitivity, color vision defects and binocularity, stereopsis, suppression and diplopia, only
if these deficits are not reflected in a visual acuity or visual field loss.9 However, the A.M.A.,
Guides specifically limit adjustment of the impairment rating for these deficits to cases which are
well documented and states that the adjustment should be limited to an increase in the
impairment rating of the visual system (reduction of the FVS) by, at most, 15 points.10
ANALYSIS -- ISSUE 1
The Office medical adviser based his April 22, 2008 impairment rating on loss of visual
acuity only. In previous reports, he indicated that his impairment rating was based on a review
of Dr. Langston’s February 26, 2007 report and visual field analysis. The Office medical adviser
stated that, while appellant’s visual acuity had been affected in his right eye by a retinal
detachment, the visual field analysis failed to provide any evidence that appellant had any type of
glaucoma and no defect was noted. Although the A.M.A., Guides provide that impairment
ratings should be based on the best-corrected visual acuity,11 the Act mandates that the degree of
loss of vision under the schedule award provisions must be determined without regard to
correction.12 The Office medical adviser’s April 22, 2008 visual acuity impairment rating was
based on a reported uncorrected visual acuity result of 20/200 in the right eye. Application of
Table 12-2, Impairment of Visual Acuity, to an uncorrected visual acuity result of 20/200 in the
right eye reveals a visual acuity score of 50 and a visual acuity impairment rating of 50 percent.13
As the postsurgical visual field results were negative, the Office medical adviser did not
calculate impairment of the visual field.
The Board finds that the Office medical adviser’s impairment rating conforms to the
A.M.A., Guides and, thus, establishes that appellant has no more than 50 percent impairment of
the right eye. Appellant has not submitted any credible medical evidence indicating he has
greater than 50 percent impairment of the right eye. While appellant argued that he would be
blind in his right eye but for surgical correction, the medical evidence reflects appellant’s
uncorrected visual acuity of 20/200 in the right eye was obtained after appellant reached
8

Id. at 278, 280, 296. This represents a change from the visual efficiency scale that was used up to the fourth
edition of the A.M.A., Guides, as the extra scale and losses for diplopia and aphakia have been removed. The
current edition of the A.M.A., Guides, the fifth edition, also utilizes a different formula for calculating visual
impairment ratings to better account for situations where the binocular function is not identical to the function of the
better eye.
9

A.M.A., Guides 297.

10

Id.

11

A.M.A., Guides 282, Section 12.2b.3.

12

5 U.S.C. § 8107(c)(19).

13

A.M.A., Guides 284.

5

maximum medical improvement from his surgical procedures. Accordingly, the Office properly
awarded appellant a total impairment of 50 percent for the right eye.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a), the
Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.14 Section 10.608(b) of Office
regulations provides that when an application for reconsideration does not meet at least one of
the three requirements enumerated under section 10.606(b)(2), the Office will deny the
application for reconsideration without reopening the case for a review on the merits.15 The
Board has held that the submission of evidence or argument which does not address the
particular issue involved does not constitute a basis for reopening a case.16
ANALYSIS -- ISSUE 2
In support of his reconsideration request, appellant’s attorney argued that appellant’s total
loss of vision in his right eye is the same as a total removal of an eye. In support of his
argument, he quoted a case where a claimant was awarded a schedule award for 100 percent loss
of use of an eye based on total removal of that eye. The issue of appellant’s entitlement to
schedule award compensation is medical in nature and can only be resolved by the submission of
medical evidence. Appellant did not submit any medical evidence in support of his
reconsideration request. Additionally, his argument pertaining to total removal of an eye is not
persuasive as the medical evidence shows that appellant has 20/200 visual acuity in that eye and
is not totally blind. Should appellant’s impairment increase, a schedule award could be filed
with the Office at that time.
Appellant has not established that the Office improperly denied his request for further
review of the merits of its February 24, 2009 decision under section 8128(a) of the Act, because
he did not submit evidence or argument showing that the Office erroneously applied or
interpreted a specific point of law, advancing a relevant legal argument not previously
considered by the Office, or constituting relevant and pertinent new evidence not previously
considered by the Office.
CONCLUSION
Appellant has not established that he has greater than 50 percent impairment of the right
eye. The Board further finds that the Office properly denied his request for further review of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
14

20 C.F.R. § 10.606(b)(2); D.K., 59 ECAB ___ (Docket No. 07-1441, issued October 22, 2007).

15

Id. at § 10.608(b); K.H., 59 ECAB ___ (Docket No. 07-2265, issued April 28, 2008).

16

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

6

ORDER
IT IS HEREBY ORDERED THAT the June 18 and February 24, 2009 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: June 23, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

